UNITED STATES DISTRICT COURT                 ELECTt,ONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                DOC# _ _ _ __
                                             DA TE FILED:      8
                                                          / .- ";Ji5e1P.._ ..
UNITED STATES OF AMERICA

              - against -                    18-cr-662 (JGK)

MICHAEL JONES,                               ORDER

                        Defendant.

JOHN G. KOELTL, District Judge:

     The parties are directed to appear for oral argument on the

motions for judgment of acquittal and new trial on January 15,

2020 at 11 A.M.



SO ORDERED.

Dated:    New York, New York
          January 7, 2020

                                     United States District Judge
